REPUBLIQUE DE GUINEE

Travail - Justice - Solidarité

L/20044. QE nn JAN

RATIFIANT ET PROMULGUANT LA CONVENTION POUR LA
REHABILITATION, L’EXTENSION ET L’EXPLOITATION DES
GISEMENTS DE BAUXITE DE KINDIA « CBK » SIGNEE
ENTRE LA REPUBLIQUE DE GUINEE ET ROUSSKY
ALUMINI, LE 3 NOVEMBRE 2000.

L’ASSEMBLEE NATIONALE DE LA REPUBLIQUE DE GUINEE

Vu les dispositions de la Loi Fondamentaie notamment en ses articles 59 et 77;
Après en avoir délibéré, adopte.
Le président de la République promulgue la Loi dont la teneur suit

Article er : Est ratifiée et promulguée la Convention pour la Réhabilitation,
l'Extension et l'Exploitation des Gisements de Bauxite de Kindia « CBK » signée
entre la République de Guinée et ROUSSKY ALUMINI, le 3 Novembre 2000.

Article 2 : Un Avenant additionnel prendra en compte les questions de fond
soulevées par l'Assemblée Nationale et qui ont trait notamment à la forme juridique, à
da fixation du loyer des infrastructures et des modalités de paiement de ce loyer et au
régime fiscal et douanier.

Article 3 : La présente Loi sera enregistrée et publiée au journal officiel de la
République de Guinée et exécutée comme loi de l'Etat.

Conakry, le 18. SLPTEMR,2001

